Citation Nr: 1645141	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for gout and arthritis of the bilateral hands, feet, ankles, knees and elbows.


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1958 to October 1958, and from October 1961 to August 1962.  The Veteran died in October 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim is now properly before the RO in Philadelphia, Pennsylvania.

Initially, in November 2007, the Board denied the Veteran's claim for service connection for gout.  He appealed this decision to the Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal the Veteran passed away in October 2010.  In March 2011, by a Court order, the appellant was substituted in this appeal in accordance with 38 U.S.C.A. § 5121A.  In April 2011, the Court vacated the 2007 Board decision and remanded the claim.  A December 2011 Board decision granted entitlement to service connection for gout.  

In the February 2012 decision, the RO provided an initial 40 percent rating for gout to include arthritis of the hands, feet, knees, and elbows, effective April 25, 2003.  The appellant appealed this initial rating to the Board.  

The Board notes that the Veteran was provided with a Statement of the Case (SOC) for the increased gout rating claim on April 29, 2014.  In order to perfect the appeal of a matter to the Board, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2015).  Here, the letter sent to the appellant with the SOC was dated April 29, 2014, leaving the appellant 60 days from that date to file her Substantive Appeal.  Id.  This time limit would have expired on June 28, 2014, a Saturday.  The appellant's attorney has provided a U.S. Postal Service print out which notes that a letter was postmarked June 27, 2014 and delivered June 30, 2014 (Monday).  She also provided a certified mail receipt that her mailing was signed for by the RO in Philadelphia, PA on July 1, 2014.  Accordingly, the document received on July 3, 2014 was timely when considering 38 C.F.R. § 20.305(a) and (b) (2015).

Additionally, the appellant appealed the effective dates assigned for the grant of entitlement to service connection for the cause of death of the Veteran, and the effective date of entitlement to Dependents' Educational Assistance (DEA) benefits.  The benefits were initially granted effective November 16, 2011.  The appellant argued that these benefits should have been granted effective October 13, 2010, the date of the Veteran's death.  An April 2014 rating decision provided earlier effective dates of October 1, 2010 for the cause of the Veteran's death and October 13, 2010 for DEA benefits.  As the April 2014 rating decision provided the effective dates sought by the appellant, the appeals have been granted in full and are no longer on appeal.


FINDING OF FACT

Providing the appellant with the benefit of the doubt, the Veteran's gout was productive of active process with constitutional manifestations associated with active joint involvement that was totally incapacitating during the period on appeal.


CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent disability rating for gout and arthritis of the bilateral hands, feet, ankles, knees and elbows have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5002, 5017 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the decision below, the appellant is awarded the maximum benefit allowed.  Accordingly, there is no need to discuss whether VA's duty to notify and assist has been met as any error would not be prejudicial.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's gout is current rated under Diagnostic Code (DC) 5017.  See 38 C.F.R. § 4.71a, DC 5017.  According to the rating schedule, diseases rated under DCs 5013 through 5024 are to be rated based on limitation of motion of the affected parts as degenerative arthritis, except for gout, which is rated under DC 5002, the criteria for evaluating rheumatoid arthritis.  38 C.F.R. § 4.71a.  DC 5002 assigns various ratings based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Id., DC 5002.  Moreover, the ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  Id. 

When rating gout as an active process under DC 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  Id.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  Id.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Id.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  Id. 

Although DC 5002 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule, both within the same chapter regarding evaluating disability of the musculoskeletal system, specifically intervertebral disc syndrome, and in the rating schedule regarding the digestive system.  See Id., DC 5243, Note 1; see also 38 C.F.R. § 4.114 , DCs 7345 and 7354, Notes (2).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  DC 5002 additionally does not define "totally incapacitating."

DC 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Id.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Some of the earliest treatment records in the claims file are from July 2000.  At that time, the Veteran was noted to have flares of gout every six months in the 1980s and more frequently in the 1990s.  Crystals were documented by compensated polarized light microscopy.  The Veteran had recently started experiencing "frequent attacks of gout" in his elbows, wrists, feet, knees and ankles.  His left ankle had been swollen for more than three months.  He was seeking treatment for severe right elbow pain for the past two to three weeks.  He pain was severe enough to awaken him from his sleep and interfered with his activities of daily living.  He was noted to be out of work due to a back disability.  On physical examination his right wrist was tender, swollen and had a limited range of motion.  His left shoulder was tender over the rotator cuff with a painful impingement arc.  The right elbow was tender, swollen, markedly limited range of motion and his left ankle was tender and swollen.  He was given steroid injections and aspiration of his right elbow.  

By December 2000, the Veteran was noted to be able to perform activities of daily living and ambulate without much difficulty.  He also was noted to have shortness of breath and weight gain.  The Veteran was placed on a medication that required additional attention to his renal functions.

In December 2001, the Veteran was noted to have been on Colchicine and using "quite a bit of Prednisone."  He had a gout flare in his right foot two weeks prior, and a prior attack in his left foot.  He reported having one to two attacks per month.  His left foot was swollen but not very painful.  He complained of numbness in his right hand and arm for the past month.  He was unable to close his right fist and his hand was painful.  He was having difficulty washing his face.  On examination, his right and left fingers were tender, and his right wrist was tender.  There were no sensory deficits in his hands.  His ankles and his left great toe were tender.  He was noted to have marked hyperuricemia with recurrent polyarticular gout.  He was noted to have limited therapeutic options.  

In December 2002, private physician R.L.B. noted the Veteran faced renal-related problems "in the face of difficult to control gout."  Dr. R.L.B. also noted that July 2002 testing showed that the Veteran had anemia.

In October 2003, a VA nephrologist noted that the Veteran had chronic renal insufficiency (CRI) "likely secondary to chronic urate nephropathy."  He had a history of hypertension and hypokalemia possibly secondary to hyperaldosteronism.  The Veteran was noted to have had a lengthy discussion with his physician regarding "hypertension, metabolic alkalosis and hypokalemia in the setting of gout and high uric acid (allergic to Allopurinol).  Probable urate nephropathy."

In February 2004, private physician G.V.G. noted the Veteran "become cushingoid from chronic use of prednisone for his gout," but it was noted that there were no other treatment options available to him.

An April 2004 record noted the Veteran first developed tophi about one year ago, the first located on his left finger.  Further tophi developed on his left elbow and multiple joints and fat pads of his fingers.  He stated he had been in constant pain from these for over six months despite gout treatment.  Another record noted he had "advanced gout and complications thereof, including widespread tophi of feet and hands.  Both feet markedly swollen."  He was on steroids and his tissue was not amenable to surgery.  A July 2004 record elaborated that the combination of high dose steroids and inflammation would likely not allow adequate healing from surgery.  Additionally, his tophi lesions were not circumscribed and would be extremely difficult to excise.  As such, surgical intervention was not possible.

An October 2004 private record noted the Veteran had "sebaceous" gout (although most records noted he had tophaceous gout), that involved outbreaks throughout his skin and severe pain at times.  He had numerous swellings and erythematous changes with tophi appearing throughout this hands, lower legs and knees.  The physician noted "probably the worst case of gout [he had] ever seen."  The Veteran was on Colchicine and Prednisone.  He was having weight changes secondary to the Prednisone.

The Veteran began receiving treatment at Duke University in November 2004 due to the severity of his gout and his limited treatment options.  The November 2004 initial assessment record from Duke noted the Veteran was first diagnosed with gout in 1961 with initial manifestations including podagra.  Over time he developed progressively severe attacks, more frequent attacks, oligo and polyarticular flares and an ascending pattern of attacks as well.  In November 2004, he had chronic arthropathy involving the upper and lower extremities, marked tophus formation which began over the last one and a half years.  His diagnosis had been crystal-proven on numerous occasions.  In 1987, he developed a severe blistering rash in his mouth and mucosal surfaces and the medication Allopurinol (for gout) was discontinued.  He also developed three to four reactions to sulfa mediations.  He had never specifically been hospitalized for gout but had several emergency room visits due to severe gout flares.  He did not have nerve entrapment symptoms but did have one episode of renal stones.  He had occasional drainage of his tophi, especially in the finger pads.  

In December 2004, the Veteran was grimacing with movement due to painful gout.  He was noted to have effusions in his fingers bilaterally and evidence of tophi on his thumbs.  His left elbow had good range of motion but had a gouty tophi and was warm.  His right knee had slightly more effusion than his left, with no evidence of erythema and fair range of motion.  His feet were very tender.  He was noted to have severe tophaceous gout that was very painful.  He was noted to have bleeding of his bowels due to his steroid usage for his gout.  When he was admitted to the emergency room he additionally had a fever.

In June 2005, the Veteran's private physician W.E.F. provided a letter in support of the Veteran's initial claim for service connection.  Dr. W.E.F. noted that in 2004, the Veteran was "crippled with severe gout with tophi in all fingers and feet.  He was totally disabled."  He was noted to be receiving an experimental drug through a Duke University study, which provided some results.  However, Dr. W.E.F. said the Veteran remained totally and permanently disabled due to severe gout.

A June 2005 Duke University record noted the Veteran had severe, polyarticular, deforming, and tophaceous gout with extensive involvement of all four extremities.  He had "significant systemic inflammation" and was unresponsive or allergic to all available therapies for treating his condition.  He was enrolled in a clinical trial of an experimental agent for gout, which he tolerated well, but it was a short study and he did not have any ongoing relief of his symptoms.  His symptoms included: profound pain, intermittent flares of acute arthritis involving one or more joints, and draining episodes of uric acid on occasion.  "The extensive involvement with tophi in the fingertips compromised his abilities to do something as simple as hold a pencil."  The physician noted the Veteran was completely and permanently disabled.  By November 2005, the Veteran reported he was feeling "much better" with his experimental treatment at Duke and was only using Percocet to control his pain.  

In May 2006, a physician at Duke University noted the Veteran had has severe polyarticular tophaceous gout with marked tophus formation in the hands and had difficulty manipulating utensils and tools due to pain, deformity and bulky tophi.  "He is completely and totally disabled.  He has limitations in his ability to perform activities of daily living."

In June 2006, the Veteran reported severe pain in his left elbow and he was noted to have a golf-ball sized tophaceous mass, with some fluctuance in small areas throughout.  His fingers on both hands also had tophaceous deposits.  By August 2006, he had right thumb pain and skin ulceration with the left index finger over the sites of his tophi.  Examination showed tophi unchanged with minor ulcerations/scabs atop his right thumb pad and index pad of his finger.  It was noted his gout was stable.  He was getting treatment at Duke; however, it appeared from the note that the Veteran was no longer participating in that study.  The Veteran underwent a tophi operation "at Trident," and was seen at VA for follow-up.  He was well-healed with good results.  His gout continued to be treated with Colchicine and Prednisone, with Percocet for pain.

An August 2007 record noted the Veteran was being seen for coronary artery disease, however he was noted to have severe gouty arthritis in his hands, with nodules and uric acid deposits in his skin with severe pain.  "It's so bad that he really can't close his hands or do any type of meaningful activity secondary to the gouty arthritis."  He was noted to have a low back disability secondary to a work accident in 1988 and was receiving SSA.  The physician noted that the severity of his gout would help him get disability benefits.  The physician noted they had no additional treatment that they could offer as far as his gouty attacks.  On physical examination, the Veteran had nodules in his hands, legs, feet, and elbows consistent with gouty arthritis.

In July 2008, the Veteran had a flare-up of gout in his ankle and knee causing severe pain.  He was treated with Prednisone and Colchicine.  He sought urgent care and requested an injection (presumably steroid injection) to "ward off gout attack."  Additional VA treatment records from 2008 and 2009 only included the Veteran's requests for ongoing medications, including pain medication because he was running out of pain medication prior to his time for a refill.

As noted above, the Veteran was not provided a VA examination prior to his death and, therefore, the Board has thoroughly reviewed the Veteran's VA and private treatment records in determining the severity of his gout prior to his death.

Resolving reasonable doubt, the Veteran was entitled to a 100 percent evaluation for his gout during his period on appeal.  The available treatment records showed that the Veteran had active gout with constitutional manifestations associated with active joint involvement that was totally incapacitating.  The treatment records showed that the Veteran's gout caused severe pain, skin ulceration, possibly urate nephropathy (and CRI), and he at least occasionally had a fever and anemia with flare-ups of gout.  He was noted to have weight changes and "cushingoid" symptoms associated with significant steroid use to control his gout.  Several private physicians noted that the Veteran was completely disabled as a result of his gout, and one private physician noted it was the worst case of gout he had ever seen.  Additionally, at least two records indicated that the Veteran had limited to no use or his hands as a result of his gout.  Although the records showed that the Veteran had some mild improvement of his gout during his treatment at Duke University with a gout medication that was (at least then) not available for general use in the U.S., the study was short and his symptoms appear to have rebounded after he was no longer provided the medication provided in the study.  Notably, the appellant was provided service connection for the cause of the Veteran's death because the Veteran's death certificate indicated that gout was a contributory cause of his death.

Given that the records show that the Veteran had constitutional symptoms (fever, anemia, weight-gain, renal changes) associated with active gout that were noted by treatment providers to be completely disabling, the Board finds that a 100 percent rating is warranted for the period on appeal.   

Additional considerations

As a 100 percent scheduler rating has been assigned under DC 5017 for gout during the period on appeal, any discussion of extraschedular consideration for this disability is rendered moot during this period.

As the Board is awarding the appellant an increased schedular rating of 100 percent for his service-connected gout, the issue of entitlement to a TDIU has essentially been rendered moot during that period.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  Here, the Veteran was singularly service-connected for gout, and therefore SMC would not be available as the Veteran did not have additional disabilities rated at 60 percent or more.


ORDER

Entitlement to an initial 100 percent for gout and arthritis of the bilateral hands, feet, ankles, knees and elbows. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


